
	

115 HR 825 RH: Public Land Renewable Energy Development Act of 2017
U.S. House of Representatives
2017-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 231
		115th CONGRESS1st Session
		H. R. 825
		[Report No. 115–321, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2017
			Mr. Gosar (for himself, Mr. Polis, Mr. Franks of Arizona, Mr. Thompson of California, Mr. Amodei, Mr. Biggs, Mr. Cartwright, Mrs. Comstock, Mr. Cook, Mr. Costa, Mr. DeFazio, Ms. DelBene, Mr. Grijalva, Mr. Huffman, Mr. Labrador, Mr. LaMalfa, Mr. Lowenthal, Mr. Perlmutter, Mr. Schrader, Mr. Schweikert, Ms. Sinema, Mr. Tipton, and Mr. Pearce) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			September 21, 2017
			Additional sponsors: Mr. Cárdenas, Mr. Ben Ray Luján of New Mexico, Mr. Jody B. Hice of Georgia, Ms. Rosen, Mrs. Love, Mr. Brown of Maryland, Ms. DeGette, Ms. Tsongas, Mr. Kihuen, Mr. McGovern, Mr. Ted Lieu of California, Mrs. Napolitano, Ms. Titus, Mr. Valadao, Mr. Curbelo of Florida, Mr. Denham, and Mr. Zeldin
		
		
			September 21, 2017
			Reported from the Committee on Natural Resources with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		September 21, 2017The Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on February 2, 2017
			
		
		A BILL
		To promote the development of renewable energy on public land, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Public Land Renewable Energy Development Act of 2017. 2.DefinitionsIn this Act:
 (1)Covered landThe term covered land means land that is— (A)public land administered by the Secretary; and
 (B)not excluded from the development of geothermal, solar, or wind energy under— (i)a land use plan established under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); or
 (ii)other Federal law. (2)Exclusion areaThe term exclusion area means covered land that is identified by the Bureau of Land Management as not suitable for development of renewable energy projects.
 (3)Federal landThe term Federal land means— (A)land of the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))); or
 (B)public land. (4)FundThe term Fund means the Renewable Energy Resource Conservation Fund established by section 7(c)(1).
 (5)Priority areaThe term priority area means covered land identified by the land use planning process of the Bureau of Land Management as being a preferred location for a renewable energy project.
 (6)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702). (7)Renewable energy projectThe term renewable energy project means a project carried out on covered land that uses wind, solar, or geothermal energy to generate energy.
 (8)SecretaryThe term Secretary means the Secretary of the Interior. (9)Variance areaThe term variance area means covered land that is—
 (A)not an exclusion area; (B)not a priority area; and
 (C)identified by the Secretary as potentially available for renewable energy development and could be approved without a plan amendment, consistent with the principles of multiple use (as that term is defined in the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.)).
				3.Extension of funding for implementation of Geothermal Steam Act of 1970
 (a)In generalSection 234(a) of the Energy Policy Act of 2005 (42 U.S.C. 15873(a)) is amended by striking in the first 5 fiscal years beginning after the date of enactment of this Act and inserting through fiscal year 2022. (b)AuthorizationSection 234(b) of the Energy Policy Act of 2005 (42 U.S.C. 15873(b)) is amended—
 (1)by striking Amounts and inserting the following:  (1)In generalAmounts; and
 (2)by adding at the end the following:  (2)AuthorizationEffective for fiscal year 2018 and each fiscal year thereafter, amounts deposited under subsection (a) shall be available to the Secretary of the Interior for expenditure, without further appropriation or fiscal year limitation, to implement the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.) and this Act..
				4.Land use planning; supplements to programmatic environmental impact statements
			(a)Priority areas
 (1)In generalThe Secretary, in consultation with the Secretary of Energy, shall establish priority areas on covered land for geothermal, solar, and wind energy projects.
				(2)Deadline
 (A)Geothermal energyFor geothermal energy, the Secretary shall establish priority areas as soon as practicable, but not later than 5 years, after the date of enactment of this Act.
 (B)Solar energyFor solar energy, the solar energy zones established by the 2012 western solar plan of the Bureau of Land Management and any subsequent land use plan amendments shall be considered to be priority areas for solar energy projects.
 (C)Wind energyFor wind energy, the Secretary shall establish priority areas as soon as practicable, but not later than 3 years, after the date of enactment of this Act.
 (b)Variance areasTo the maximum extent practicable, variance areas shall be considered for renewable energy project development, consistent with the principles of multiple use (as defined in the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.)).
 (c)Review and modificationNot less frequently than once every 10 years, the Secretary shall— (1)review the adequacy of land allocations for geothermal, solar, and wind energy priority and variance areas for the purpose of encouraging new renewable energy development opportunities; and
 (2)based on the review carried out under paragraph (1), add, modify, or eliminate priority, variance, and exclusion areas.
 (d)Compliance with the national environmental policy actFor purposes of this section, compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall be accomplished—
 (1)for geothermal energy, by supplementing the October 2008 final programmatic environmental impact statement for geothermal leasing in the western United States and incorporating any additional regional analyses that have been completed by Federal agencies since the programmatic environmental impact statement was finalized;
 (2)for solar energy, by supplementing the July 2012 final programmatic environmental impact statement for solar energy projects and incorporating any additional regional analyses that have been completed by Federal agencies since the programmatic environmental impact statement was finalized; and
 (3)for wind energy, by supplementing the July 2005 final programmatic environmental impact statement for wind energy projects and incorporating any additional regional analyses that have been completed by Federal agencies since the programmatic environmental impact statement was finalized.
 (e)No effect on processing applicationsA requirement to prepare a supplement to a programmatic environmental impact statement under this section shall not result in any delay in processing an application for a renewable energy project.
 (f)CoordinationIn developing a supplement required by this section, the Secretary shall coordinate, on an ongoing basis, with appropriate State, tribal, and local governments, transmission infrastructure owners and operators, developers, and other appropriate entities to ensure that priority areas identified by the Secretary are—
 (1)economically viable (including having access to transmission); (2)likely to avoid or minimize conflict with habitat for animals and plants, recreation, and other uses of covered land; and
 (3)consistent with section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), including subsection (c)(9) of that section (43 U.S.C. 1712(c)(9)).
 (g)Removal from classificationIn carrying out subsections (a) through (e), if the Secretary determines an area previously suited for development should be removed from priority or variance classification, not later than 90 days after the date of the determination, the Secretary shall submit to Congress a report on the determination.
			5.Environmental review on covered land
 (a)In generalIf the Secretary determines that a proposed renewable energy project has been sufficiently analyzed by a programmatic environmental impact statement conducted under section 4(d), the Secretary shall not require any additional review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (b)Additional environmental reviewIf the Secretary determines that additional environmental review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is necessary for a proposed renewable energy project, the Secretary shall rely on the analysis in the programmatic environmental impact statement conducted under section 4(d), to the maximum extent practicable when analyzing the potential impacts of the project.
 (c)Relationship to Other LawNothing in this section modifies or supersedes any requirement under applicable law. 6.Program to improve renewable energy project permit coordination (a)EstablishmentThe Secretary shall establish a program to improve Federal permit coordination with respect to renewable energy projects on covered land.
			(b)Memorandum of understanding
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall enter into a memorandum of understanding for purposes of this section, including to specifically expedite the environmental analysis of applications for projects proposed in a variance area, with—
 (A)the Secretary of Agriculture; and (B)the Assistant Secretary of the Army for Civil Works.
 (2)State participationThe Secretary may request the Governor of any interested State to be a signatory to the memorandum of understanding under paragraph (1).
				(c)Designation of Qualified Staff
 (1)In generalNot later than 30 days after the date on which the memorandum of understanding under subsection (b) is executed, all Federal signatories, as appropriate, shall identify for each of the Bureau of Land Management Renewable Energy Coordination Offices an employee who has expertise in the regulatory issues relating to the office in which the employee is employed, including, as applicable, particular expertise in—
 (A)consultation regarding, and preparation of, biological opinions under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536);
 (B)permits under section 404 of Federal Water Pollution Control Act (33 U.S.C. 1344); (C)regulatory matters under the Clean Air Act (42 U.S.C. 7401 et seq.);
 (D)planning under section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a); (E)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
 (F)the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.); and (G)the preparation of analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (2)DutiesEach employee assigned under paragraph (1) shall— (A)be responsible for addressing all issues relating to the jurisdiction of the home office or agency of the employee; and
 (B)participate as part of the team of personnel working on proposed energy projects, planning, monitoring, inspection, enforcement, and environmental analyses.
 (d)Additional personnelThe Secretary may assign such additional personnel for the Bureau of Land Management Renewable Energy Coordination Offices as are necessary to ensure the effective implementation of any programs administered by the offices, including inspection and enforcement relating to renewable energy project development on covered land, in accordance with the multiple use mandate of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
 (e)Renewable energy coordination officesIn carrying out the program established under subsection (a), the Secretary may— (1)establish additional Bureau of Land Management Renewable Energy Coordination Offices; or
 (2)temporarily assign the qualified staff designated under subsection (c) to a State, district, or field office of the Bureau of Land Management to expedite the permitting of renewable energy projects.
				(f)Report to congress
 (1)In generalNot later than February 1 of the first fiscal year beginning after the date of enactment of this Act, and each February 1 thereafter, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the progress made under the program established under subsection (a) during the preceding year.
 (2)InclusionsEach report under this subsection shall include— (A)projections for renewable energy production and capacity installations; and
 (B)a description of any problems relating to leasing, permitting, siting, or production. 7.Disposition of revenues (a)Disposition of revenuesBeginning on January 1, 2018, without further appropriation or fiscal year limitation, of the amounts collected as bonus bids, rentals, fees, or other payments under a right-of-way, permit, lease, or other authorization (other than under section 504(g) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1764(g))) for the development of wind or solar energy on covered land—
 (1)25 percent shall be paid by the Secretary of the Treasury to the State within the boundaries of which the revenue is derived;
 (2)25 percent shall be paid by the Secretary of the Treasury to the one or more counties within the boundaries of which the revenue is derived, to be allocated among the counties based on the percentage of land from which the revenue is derived;
 (3)to be deposited in the Treasury and be made available to the Secretary to carry out the program established by section 6, including the transfer of the funds by the Bureau of Land Management to other Federal agencies and State agencies to facilitate the processing of renewable energy permits on Federal land, with priority given to using the amounts, to the maximum extent practicable, to expediting the issuance of permits required for the development of renewable energy projects in the States from which the revenues are derived—
 (A)25 percent for each of fiscal years 2018 through 2027; (B)20 percent for each of fiscal years 2028 through 2032;
 (C)15 percent for each of fiscal years 2033 through 2037; and (D)10 percent for fiscal year 2038 and each fiscal year thereafter; and
 (4)to be deposited in the Renewable Energy Resource Conservation Fund established by subsection (c)— (A)25 percent for each of fiscal years 2018 through 2027;
 (B)30 percent for each of fiscal years 2028 through 2032; (C)35 percent for each of fiscal years 2033 through 2037; and
 (D)40 percent for fiscal year 2038 and each fiscal year thereafter. (b)Payments to states and counties (1)In generalAmounts paid to States and counties under subsection (a) shall be used consistent with section 35 of the Mineral Leasing Act (30 U.S.C. 191).
 (2)Payments in lieu of taxesA payment to a county under paragraph (1) shall be in addition to a payment in lieu of taxes received by the county under chapter 69 of title 31, United States Code.
				(c)Renewable energy resource conservation fund
 (1)In generalThere is established in the Treasury a fund, to be known as the Renewable Energy Resource Conservation Fund, to be administered by the Secretary, in consultation with the Secretary of Agriculture. (2)Use of fundsThe Secretary may make funds in the Fund available to Federal, State, and tribal agencies to be distributed in regions in which renewable energy projects are located on Federal land, for the purposes of—
 (A)restoring and protecting— (i)fish and wildlife habitat for affected species;
 (ii)fish and wildlife corridors for affected species; and (iii)water resources in areas affected by wind, geothermal, or solar energy development; and
 (B)preserving and improving recreational access to Federal land and water in an affected region through an easement, right-of-way, or other instrument from willing landowners for the purpose of enhancing public access to existing Federal land and water that is inaccessible or restricted.
 (3)Restriction on use of fundsNo funds made available under this subsection may be used for the purchase of real property unless in fulfillment of subparagraph (B) of paragraph (2).
 (4)PartnershipsThe Secretary may enter into cooperative agreements with State and tribal agencies, nonprofit organizations, and other appropriate entities to carry out the activities described in subparagraphs (A) and (B) of paragraph (2).
				(5)Investment of fund
 (A)In generalAny amounts deposited in the Fund shall earn interest in an amount determined by the Secretary of the Treasury on the basis of the current average market yield on outstanding marketable obligations of the United States of comparable maturities.
 (B)UseAny interest earned under subparagraph (A) may be expended in accordance with this subsection. (6)Report to CongressAt the end of each fiscal year, the Secretary shall report to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate—
 (A)the amount collected as described in subsection (a), by source, during that fiscal year; (B)the amount and purpose of payments during that fiscal year to each Federal, State, and tribal agency under paragraph (2); and
 (C)the amount remaining in the Fund at the end of the fiscal year. (7)Intent of congressIt is the intent of Congress that the revenues deposited and used in the Fund shall supplement (and not supplant) annual appropriations for activities described in subparagraphs (A) and (B) of paragraph (2).
 8.Savings clauseNotwithstanding any other provision of this Act, the Secretary shall continue to manage public land under the principles of multiple use and sustained yield in accordance with title I of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), including due consideration of mineral and nonrenewable energy-related projects and other nonrenewable energy uses, for the purposes of land use planning, permit processing, and conducting environmental reviews.
		
	
		September 21, 2017
		Reported from the Committee on Natural Resources with an amendmentSeptember 21, 2017The Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
